DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR § 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


As provided in 37 CFR § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR § 1.475(c).	Restriction is required under 35 U.S.C. § 121 and § 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR § 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.

I, claim(s) 1-9 and 15-16, drawn to an isolated nucleic acid encoding a nucleotide-binding and leucine-rich repeat (NLR) polypeptide comprising a zinc-finger BED domain, and to a vector comprising the nucleic acid.  

	Group II, claim(s) 10-14, drawn to a nucleotide-binding and leucine-rich repeat (NLR) polypeptide comprising a zinc-finger BED domain.

	Group III, claim(s) 17-18, drawn to a (bacterial) host cell comprising a vector. 

	Group IV, claim(s) 19-20, drawn to a method of producing a transgenic plant or plant cell. 

	Group V, claim(s) 21, drawn to a method for producing a non-transgenic plant or plant cell having resistance or enhanced resistance to a fungal pathogen. 

	Group VI, claim(s) 22-25, drawn to a plant and seed. 

	Group VII, claim(s) 26, drawn to a method of limiting wheat yellow (stripe) rust in agricultural crop production, the method comprising planting and growing wheat seed. 

	Group VIII, claim(s) 27, drawn to a method for identification or selection of an organism having resistance to a fungus such as wheat yellow (stripe) rust fungus Puccinia striiformisi f. sp. tritici.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The inventions of groups I-VIII lack unity of invention because even though the inventions of these groups require the technical feature of an isolated nucleic acid encoding a nucleotide-binding and leucine-rich repeat (NLR) polypeptide including a zinc-finger BED domain, which in a plant confers or enhances resistance of the plant to a fungus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the teachings of FENG (Feng et al., 2015, Molecular Mapping of YrSP and Its Relationship with Other Genes for Stripe Rust Resistance in Wheat Chromosome 2BL, Phytopathology 105: 1206-1213; see IDS filed 11/25/2020). 
	FENG teaches the molecular mapping of YrSP and its relationship with other Genes for stripe rust resistance in wheat chromosome 2BL (entire document; see Title, Abstract, for example). 
	FENG teaches that stripe rust, caused by Puccinia striiformisi f. sp. tritici (Pst), is an important disease of wheat worldwide. Resistance is the best way to control the disease (Abstract, for example). YrSP, a gene originally from wheat variety Spaldings Prolific and providing resistance to a broad spectrum of races, is used for differentiating Pst races (Id.; see also Discussion section, page 1211, left-hand col.). To map YrSP, a near-isogenic line (AvSYrSPNIL) was backcrossed to a recurrent parent (i.e., introduction of the resistance gene(s); planting and growing wheat plants). Genetic analysis of the progenies confirmed a single dominant gene for resistance (Abstract, for example).
Yr5 and Yr7, which are located on chromosome 2 BL (page 1211, left-hand col., last paragraph).  
	It is noted that, paralleling the teachings of FENG, the instant application also contemplates the use of Spaldings Prolific. See instant Specification, page 6, Figure 12 and accompanying text. The instant Specification also contemplates both Yr5 and Yr7, and contemplates the isolated nucleic acid with a nucleotide sequence comprising SEQ ID NO:7 (YrSP nucleotide sequence), and which encodes a NLR polypeptide of the amino acid sequence comprising SEQ ID NO:6 (YrSP protein). See also instant Fig. 5, depicting the Yr7 / Yr5 / YrSP locus on chromosome 2B. 
	As stated above, FENG teaches the YrSP gene and the YrSP protein in wheat, and teaches both Yr5 and Yr7, located on chromosome 2 BL. 
	In Figure 1, FENG teaches the linkage map and chromosomal location of YrSP, and comparisons with different linkage maps of other Yr genes on the long arm of 2B (2BL).
	FENG teaches that Marker-assisted selection (MAS) has become increasingly important in breeding programs, because it permits breeders to combine genes for important traits, including multiple genes for resistance to a single disease, thereby contributing to both enhanced levels of resistance in some situations and to resistance durability (i.e., limiting wheat yellow (stripe) rust in agricultural crop production) (page 1211, right-hand col., penultimate paragraph). 
	In the Acknowledgments section, bridging pages 1211-1212, FENG thanks R. McIntosh (apparent instant Applicant) for critical review of the FENG manuscript.  

Each group of inventions also involves technical features not required by the other groups. The inventions of Groups I-III and VI are directed to compositions; in contrast, the any organism (not necessarily plant) having resistance to a fungus. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 

Should Applicants traverse on the ground that the inventions have unity of invention (37 CFR § 1.475(a)), Applicants must provide reasons in support thereof. Applicants may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicants, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR § 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR § 1.17(i).

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663